                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                                           Main Document     Page 1 of 68



                                                         1   Curtis C. Jung, Esq. (State Bar No. 130657)
                                                         2
                                                             JUNG & YUEN, LLP
                                                             888 South Figueroa Street, Suite 720
                                                         3   Los Angeles, California 90017
                                                         4
                                                             (213) 689-8880 - Tel
                                                             (213) 689-8887 - Fax
                                                         5   curtis@jyllp.com
                                                         6

                                                         7   Elmer Dean Martin III (State Bar No. 75517)
                                                             Elmer Dean Martin III, A Professional Corporation
                                                         8
                                                             1300 Valley Vista Drive, Suite 201
                                                         9   Diamond Bar, CA 91765
                                                             Telephone: 909-861-6700
                                                        10
                                                             elmer@bankruptcytax.net
                                                        11   Counsel for Creditor East West Bank
                                                        12
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13
                                                                                     UNITED STATES BANKRUPTCY COURT
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14                            CENTRAL DISTRICT OF CALIFORNIA
                                (909)861-6700




                                                        15                                  RIVERSIDE DIVISION
                                                        16
                                                             In re                                             CASE NO. 6:18-bk-19730-WJ
                                                        17
                                                                                                               Chapter 11
                                                        18
                                                             VARIO CORP.,
                                                                        Debtor.
                                                        19                                                      East West Bank’s Objection to Debtor’s
                                                        20                                                         Motion for Use of Cash Collateral;
                                                                                                                 Declarations of Frank Chan and Elmer
                                                        21                                                                  Dean Martin III
                                                        22                                                     Hearing
                                                                                                               Date: January 8, 2019
                                                        23                                                     Time: 3:30 PM
                                                        24                                                     Place: Courtroom 304
                                                                                                               3420 Twelfth Street
                                                        25                                                     Riverside, CA 92501
                                                        26           East West Bank (“EWB”) objects to the Debtor’s motion for use of cash
                                                        27   collateral because there is no credible evidence that East West Bank will be afforded
                                                        28   adequate protection within the meaning of Title 11 U.S.C. §§363(c)(2)(B), 363(e) and
                                                                                                              -1-
                                                             c:/winword/pleadings/1t5613
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                                           Main Document     Page 2 of 68



                                                         1   361. EWB is a depositary and lending institution the accounts of which are insured
                                                         2   by the Federal Deposit Insurance Corporation. EWB is acknowledged by Debtor to
                                                         3   be a lien creditor of the Debtor loaning to Debtor under a revolving loan secured by a
                                                         4   lien on Debtor’s inventory, accounts receivable and general intangibles and claiming
                                                         5   a first in priority lien on those assets.
                                                         6           It has become apparent that Debtor has engaged in deceptive conduct and that
                                                         7   its representations are not reliable. EWB considered stipulating to use by Debtor of
                                                         8   certain portions of its cash collateral under certain specified and limited conditions if
                                                         9   John Menchaca1 was appointed as Chief Reorganization Officer so that EWB could
                                                        10   receive reliable financial information. Debtor’s counsel indicated acceptance of that
                                                        11   proposal. EWB conditioned any use of cash collateral on its consideration and
                                                        12   acceptance of information regarding Debtor’s operations provided by Mr. Menchaca.
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13   Debtor’s response was to terminate Debtor’s counsel and hire the presently appearing
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14   counsel.       This history is indicated in the terminated counsel’s employment
                                (909)861-6700




                                                        15   application, Docket 7, the pertinent pages of which are attached as Exhibit 1 hereto,
                                                        16   which also represents that counsel determined that EWB was undersecured.
                                                        17           After the Debtor’s bankruptcy case was commenced it has been disclosed that
                                                        18   while Debtor was presenting collateral base borrowing certificates to EWB
                                                        19   representing that it owned accounts receivable, Debtor was selling 105% of its
                                                        20   accounts receivable to factoring firms. The most recent collateral borrowing base
                                                        21   certificate is attached as Exhibit 2 hereto. The schedule of factor sales and sample
                                                        22   factor contract pages provided by Debtor’s terminated counsel are attached as Exhibit
                                                        23   3. The person who is managing Debtor, Eva Shih, is the person who approved the
                                                        24   sale of accounts and guaranteed repayment to the factors and who is also the person
                                                        25   who signed the collateral borrowing base certificates presented to EWB and who has
                                                        26   guaranteed repayment of Debtor’s debt to EWB. Eva Shih obviously has a conflict
                                                        27
                                                             1
                                                              John Menchaca is a California certified public accountant and a member of the
                                                        28
                                                             Chapter 7 trustee panel for the Central District of California.
                                                                                                              -2-
                                                             c:/winword/pleadings/1t5613
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                                           Main Document     Page 3 of 68



                                                         1   of interest having sold and encumbered the same borrowing base twice and accepted
                                                         2   personal liability for repayment. Debtor’s manager, her husband, and an apparent
                                                         3   relative to whom they have transferred assets recently, will soon be defendants in a
                                                         4   suit commenced by EWB in state court.
                                                         5           It has also been disclosed that the $1,900,000 paid to an entity named “Grand
                                                         6   Wisdom” mentioned in the Debtor’s motion has been paid not to a manufacturer.
                                                         7   Grand Wisdom acts in an undisclosed manner to merely forward orders to
                                                         8   manufacturers. Exhibit 4. The PDF documents purporting to represent orders and
                                                         9   deposits involving Grand Wisdom presented to EWB contain metadata which indicate
                                                        10   that they were recently created and backdated. Exhibit 5 hereto. The wire transfers
                                                        11   which have cleared EWB’s accounts on behalf of Debtor indicate a history with Grand
                                                        12   Wisdom which began not in 2018 as indicated in Debtor’s motion, but in no later than
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13   early in 2017 according to EWB records readily available at this time. Exhibit 6
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14   hereto.
                                (909)861-6700




                                                        15           Grand Wisdom has always been located in Taiwan and the Motion’s
                                                        16   representation that connections with Grand Wisdom are part of Debtor’s current move
                                                        17   to Taiwan ignores the long history which Debtor has with Grand Wisdom in Taiwan.
                                                        18           A review of the transfers from EWB accounts indicate many transfers to an
                                                        19   entity named JiangXi TaiLong Optronics Corp. The state court complaint filed by
                                                        20   Debtor against Adam McFarlane, mentioned in Debtor’s motion, reveals that JiangXi
                                                        21   is apparently a Chinese alter ego of Debtor. See Exhibit 7 hereto. Accordingly Debtor
                                                        22   has been dealing with itself without disclosure to EWB.
                                                        23           Contrary to the representations in the Debtor’s motion about lost sales. the
                                                        24   Borrowing Base Certificates indicate a continuing similar level of receivables and as
                                                        25   of May 2018 the audited financial statements indicate no unusual events. Exhibit 8
                                                        26   hereto at page 14 note 9. The financial statements do disclose that while Debtor was
                                                        27   drawing down $1,238,830 on its bank line of credit in 2017 it was paying insiders half
                                                        28   of that amount. Exhibit 8 hereto at page 6.
                                                                                                              -3-
                                                             c:/winword/pleadings/1t5613
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                                           Main Document     Page 4 of 68



                                                         1           Debtor represents that unless it uses cash collateral to pay Grand Wisdom more
                                                         2   than the $1,900,000 which Grand Wisdom has already received, the $1,900,000,
                                                         3   which is represented to be a $900,000 “security deposit” and $1,000,000 for
                                                         4   prepayment of inventory, will be forfeited. None of this makes any sense. There is
                                                         5   no explanation why the money already deposited cannot be used to pay for inventory
                                                         6   to the extent of the deposit. There are no contractual terms presented which in any
                                                         7   manner assures that what Debtor predicts as to delivery will occur.
                                                         8           The purchase orders presented as Exhibit 2 of the Debtor’s motion cannot be
                                                         9   confirmed and are presented for the first time to EWB even though dated back to the
                                                        10   beginning of this month when Debtor started talking with EWB about use of cash
                                                        11   collateral. There is no information given which would allow confirmation of those
                                                        12   orders. As to Walmart the orders are not credible because the Debtor represents that
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13   those orders were interfered with by Adam McFarlane whose home address is also in
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14   Walmart’s headquarter city.
                                (909)861-6700




                                                        15           The proposed budget indicates a net deficit of $215,146 through May of 2019
                                                        16   while contending that inventory and accounts receivable will be stable in amount
                                                        17   through the end of 2019. The budget proposes no payments to factoring companies
                                                        18   who likely are not going to sit idly by while EWB gets paid and the Debtor runs losses
                                                        19   from operations.
                                                        20           Quantitatively and qualitatively the Debtor’s representations, valuations,
                                                        21   projections, and documents do not rise to the level of adequate protection for EWB’s
                                                        22   present collateral. The representation that “if Debtor pays another $1 million, it will
                                                        23   receive inventory of $2 million which will retail at a 30% markup. However, without
                                                        24   that payment, the entire $1.9 million will be forfeited” makes no sense. It’s not even
                                                        25   good arithmetic. For a payment of $1,000,000 and application of the deposit of
                                                        26   $1,900,000, a total of $2,900,000, the Debtor will get $2,600,000 gross with that
                                                        27   further reduced by the operational costs by a Debtor which historically breaks even?
                                                        28   What is the benefit from this? East West Bank doesn’t see any credible evidence that
                                                                                                              -4-
                                                             c:/winword/pleadings/1t5613
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                                           Main Document     Page 5 of 68



                                                         1   this projection in light of the past performance and present troubles of the Debtor
                                                         2   indicates that East West Bank is receiving the “indubitable equivalent” of what it
                                                         3   already has.
                                                         4           The Debtor should just ask Grand Wisdom to apply the $1,900,000 toward the
                                                         5   purchase of goods, or at least explain why that is not possible. The valuation put on
                                                         6   the tools, machines and patents is totally unsubstantiated and unrealistic. Whether the
                                                         7   Debtor owns any of the receivables which its factors think that they own is likely to
                                                         8   be debated. There is no evidence that the assets relied on for adequate protection to
                                                         9   justify use of cash are the “indubitable equivalent” of cash.
                                                        10           EWB has proposed and commenced proceedings for a Rule 2004 examination
                                                        11   of the circumstances involved in this case. Exhibit 9 hereto. Included in the scope of
                                                        12   the examination is the current law firm representing the Debtor to the extent of inquiry
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13   into how it is presently getting paid and whether in effect it is representing Eva Shih
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14   or the Debtor and not the Debtor In Possession.
                                (909)861-6700




                                                        15           In the meantime, use of cash collateral should be limited to payment of rent,
                                                        16   utilities and salaries of persons necessary for collection of accounts and sale of present
                                                        17   inventory. EWB will be moving for appointment of a Chief Reorganization Officer
                                                        18   or in the alternative Chapter 11 trustee or in the alternative Chapter 7 conversion in
                                                        19   the absence of consent to such an arrangement because the Debtor has demonstrated
                                                        20   repeatedly that it cannot be relied on for accurate information as to its financial
                                                        21   dealings and it is apparent from the information currently available that it is probable
                                                        22   that present management would have to sue itself as part of its fiduciary obligations
                                                        23   and that is not likely to happen.
                                                        24   Submitted this 28th day of December 2018
                                                        25
                                                                                                     Elmer Dean Martin III, A Professional Corporation
                                                        26                                           /s/ Elmer Dean Martin III
                                                                                                     By: Elmer Dean Martin III
                                                        27
                                                                                                     Counsel for Creditor East West Bank
                                                        28
                                                                                                              -5-
                                                             c:/winword/pleadings/1t5613
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                                                                                           Main Document     Page 6 of 68



                                                         1                                               Attachment List
                                                         2

                                                         3                                 Description                                       Page
                                                         4                                                                                   Numbers
                                                         5     Attachment 1                Declaration of Frank Chan in Support of East      8-10
                                                         6                                 West Bank’s Objection to Debtor’s Motion for
                                                         7                                 Use of Cash Collateral
                                                         8     Attachment 2                Declaration of Elmer Dean Martin III in           11-13
                                                         9                                 Support of East West Bank’s Objection to
                                                        10                                 Debtor’s Motion for Use of Cash Collateral
                                                        11     Exhibit 1                   Portion of Docket No. 7 filed in the above        14-16
                                                        12                                 captioned case– Notice of and Application to
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13                                 Employ Law Offices of Langley and Chang as
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14                                 general Bankruptcy Counsel for Debtor in
                                (909)861-6700




                                                        15                                 Possession for Limited Time Period
                                                        16     Exhibit 2                   A true and correct copy of the most recent        17-17
                                                        17                                 collateral base borrowing certificate
                                                        18     Exhibit 3                   True and correct copies of the schedule of        18-25
                                                        19                                 factor sales and sample factor contracts
                                                        20     Exhibit 4                   True and correct copies of emails between         26-29
                                                        21                                 Elmer Martin and Debtor’s former counsel Law
                                                        22                                 Offices of Langley and Chang regarding Grand
                                                        23                                 Wisdom
                                                        24
                                                               Exhibit 5                   True and correct copies of statements regarding   30-36
                                                        25
                                                                                           orders and deposits involving Grand Wisdom
                                                        26
                                                               Exhibit 6                   True and correct copies of the Wire Summary       37-42
                                                        27
                                                                                           Reports between January 1, 2017 and
                                                        28
                                                                                           December 31, 2018
                                                                                                                -6-
                                                             c:/winword/pleadings/1t5613
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46       Desc
                                                                                           Main Document     Page 7 of 68



                                                         1     Exhibit 7                   Portion of Complaint filed in the Superior Court 43-45
                                                         2                                 for the State of California for the County of San
                                                         3                                 Bernardino, Case No. CIVDS1823376
                                                         4     Exhibit 8                   A true and correct copy of Debtor’s financial       46-62
                                                         5                                 statement
                                                         6     Exhibit 9                   A true and correct copy of a December 20, 2018 63-67
                                                         7                                 letter
                                                         8

                                                         9

                                                        10

                                                        11

                                                        12
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14
                                (909)861-6700




                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                                                -7-
                                                             c:/winword/pleadings/1t5613
                 Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46      Desc
                                                    Main Document     Page 8 of 68


                 1   Curtis C. Jung, Esq. (State Bar No. 130657)
                 2
                     JUNG & YUEN, LLP
                     888 South Figueroa Street, Suite 720
                 3   Los Angeles, California 90017
                 4
                     (213) 689-8880 - Tel
                     (213) 689-8887 - Fax
                 5   curtis@jyllp.com
                 6

                 7   Elmer Dean Martin III (State Bar No. 75517)
                     Elmer Dean Martin III, A Professional Corporation
                 8
                     1300 Valley Vista Drive, Suite 201
                 9   Diamond Bar, CA 91765
                     Telephone: 909-861-6700
                10
                     elmer@bankruptcytax.net
                11   Counsel for Creditor East West Bank
                12
      .,.,
-~o~°'
      'D
      t-        13
  t- -
--st
- 'D ~          14                            UNITED STATES BANKRUPTCY COURT
zxoo
<o~o
:s.o::i~        15
                                               CENTRAL DISTRICT OF CALIFORNIA
z: UJ ~ ~
< 8U ::£5                                            RIVERSIDE DIVISION
.i1~1::l ~
: :d$~~         16
:i::: E- .0 ~
.iiCl'.lCl
:8 0 Z          17   In re                                              CASE NO. 6:18-bk-19730-WJ
...:i"-0
.ii      ~
      0         18                                                      Chapter 11
                     VARIO CORP.,
                19              Debtor.
                                                                            Declaration of Frank Chan in Support of
                20
                                                                            East West Bank's Objection to Debtor's
                21                                                            Motion for Use of Cash Collateral
                22

                23                                                     Hearing
                                                                       Date: January 8, 2019
                24
                                                                       Time: 3 :30 pm
                25                                                     Place: Courtroom 304
                                                                       3420 Twelfth Street
                26
                                                                       Riverside, CA 9250 I
                27            I, Frank Chan, declare as follows:
                28
                         1.       I have personal knowledge of the matters set forth in this declaration and,
                                                                      -1-
                     c:/winword/pleadings/1 t5617
                                                                                            Objection Page 0008
                    Case 6:18-bk-19730-WJ                  Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                           Main Document     Page 9 of 68


                        1    if called upon to testify, I could and would competently testify thereto. I am over 18
                    2        years of age. I have knowledge regarding Debtor's obligations to and transactions
                    3        with East West Bank that are the subject of this Declaration because I am employed
                    4        by East West Bank as Senior Vice President, Special Assets Group, and have
                    5       previously had personal involvement with Debtor's obligations to EWB.
                    6                2. East West Bank is a depositary and lending institution the accounts of
                    7       which are insured by the Federal Deposit Insurance Corporation. East West Bank is
                    8       creditor of the Debtor under a revolving loan agreement secured by a lien on
                    9       Debtor's inventory, accounts receivable and general intangibles and claiming a first
                   10       in priority lien on those assets.
                   11                3. I am one of the custodians of the books, records and files of East West
                   12       Bank that pertain to loans and extensions of credit given to Debtor concerning the
        .,.,
- -°'
        \0
        r---       13       Property. I have personally worked on books, records and files, and as to the
~o<r:
 r--- .....
                   14       following facts, I know them to be true of my own knowledge or I have gained
-""
- \0 ~
~:x: 0         0
<oi:,..o
~IXl::5~           15
z; ~
-,::UU\O
        < . .'.             knowledge of them from the business records of East West Bank on behalf of East
    >-< 00
.!.li:,..~·a:;-
:~f--<IXl~
 :d:;--:r:~        16       West Bank, which were made at or about the time of the events recorded, and which
.!.l {/) 0
~oz                17
...:i o..o
.!.l     2
                            are maintained in the ordinary course of East West Bank's business at or near the
        <
       Q           18       time of the acts, conditions or events to which they relate. Any such document was
                   19       prepared in the ordinary course of business of East West Bank by a person who had
                   20       personal knowledge of the event being recorded and had or has a business duty to
                   21       record accurately such event. The business records are available for inspection and
                   22       copies can be submitted to the court if required.
                   23                4. East West Bank offered to consider stipulating to use by Debtor of certain
                   24       portions of its cash collateral under certain specified and limited conditions if John
                   25       Menchaca was appointed as Chief Reorganization Officer so that East West Bank
                   26       could receive reliable financial information. East West Bank conditioned any use of
                   27       cash collateral on its consideration and acceptance of information regarding
                   28       Debtor's operations provided by Mr. Menchaca. Debtor's former counsel indicated
                                                                             -2-
                            c:/winword/pleadings/1 t5617
                                                                                                Objection Page 0009
                         Case 6:18-bk-19730-WJ                  Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                Main Document    Page 10 of 68


                             1    acceptance of that proposal. Debtor's response was to terminate Debtor's former
                             2    counsel and hire the counsel presently appearing for Debtor.
                             3             5. This declaration is offered in support of East West Bank's Objection to
                             4    Debtor's Motion for Use of Cash Collateral.
                             5             6. Attached as Exhibit 2 to East West Bank's Objection to Debtor's Motion
                             6    for Use of Cash Collateral is a true and correct copy of the most recent collateral
                             7    base borrowing certificate given by Debtor to East West Bank;
                         8                 7. Attached as Exhibit 6 to East West Bank's Objection to Debtor's Motion
                         9        for Use of Cash Collateral are true and correct copies of the Wire Summary
                        10       Reports between January 1, 2017 and December 31, 2018 which list the wire
                        11       transfers out of two accounts maintained by Debtor at East West Bank.
                        12                I declare under penalty of perjury under the laws of the United States of
             V')




-- °''°-<
z;     0
       r- -
             r-         13       America that the foregoing is true and correct.
---<7'° ~               14       Executed December 28, 2018 at Pasadena, California
z:x:o              o
<0~                0
:2     i:o   ::l 0      15
z;     U-1   < ,. '.,
< S2 u ~
.r.l ~       ~l2
:::d$ < ~               16
ZE-i:o ~
.r.l   Q
       Cl)
:2 0 Z                  17
-l J1. 0
.r.l   ~
                                                                                Fra'nk Chan
             <
             i5         18                                                      Senior Vice President, Special Assets Group
                                                                                East West Bank
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
                                                                                  -3-
                                 c:/winword/pleadings/1 t5617
                                                                                                     Objection Page 0010
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                                           Main Document    Page 11 of 68



                                                         1   Curtis C. Jung, Esq. (State Bar No. 130657)
                                                         2
                                                             JUNG & YUEN, LLP
                                                             888 South Figueroa Street, Suite 720
                                                         3   Los Angeles, California 90017
                                                         4
                                                             (213) 689-8880 - Tel
                                                             (213) 689-8887 - Fax
                                                         5   curtis@jyllp.com
                                                         6

                                                         7   Elmer Dean Martin III (State Bar No. 75517)
                                                             Elmer Dean Martin III, A Professional Corporation
                                                         8
                                                             1300 Valley Vista Drive, Suite 201
                                                         9   Diamond Bar, CA 91765
                                                             Telephone: 909-861-6700
                                                        10
                                                             elmer@bankruptcytax.net
                                                        11   Counsel for Creditor East West Bank
                                                        12
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14                           UNITED STATES BANKRUPTCY COURT
                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                (909)861-6700




                                                        15
                                                                                            RIVERSIDE DIVISION
                                                        16

                                                        17   In re                                             CASE NO. 6:18-bk-19730-WJ
                                                        18                                                     Chapter 11
                                                             VARIO CORP.,
                                                        19              Debtor.
                                                                                                                 Declaration of Elmer Dean Martin III in
                                                        20
                                                                                                                Support of East West Bank’s Objection to
                                                        21                                                          Debtor’s Motion for Use of Cash
                                                                                                                                Collateral
                                                        22

                                                        23
                                                                                                               Hearing
                                                        24
                                                                                                               Date: January 8, 2019
                                                        25                                                     Time: 3:30 pm
                                                                                                               Place: Courtroom 304
                                                        26
                                                                                                               3420 Twelfth Street
                                                        27                                                     Riverside, CA 92501
                                                        28               I, Elmer Dean Martin III, declare and state as follows:
                                                                                                              -1-
                                                             c:/winword/pleadings/1t5616                                        Objection Page 0011
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                                           Main Document    Page 12 of 68



                                                         1           1. I am one of the lawyers representing East West Bank (“EWB”) in the above
                                                         2   captioned case.
                                                         3           2. I have personal knowledge of the matters set forth in this declaration and,
                                                         4   if called upon to testify, I could and would competently testify thereto. I am over 18
                                                         5   years of age. I have knowledge regarding the interest of EWB, in the above case
                                                         6   because I am retained by EWB as its counsel in the case in which this declaration is
                                                         7   offered and personally have been involved in the matters relevant to this declaration.
                                                         8           3. I am the custodian of the books, records and files of Elmer Dean Martin
                                                         9   III, A Professional Corporation that pertain to the above captioned case. I have
                                                        10   personally worked on books, records and files, and as to the following facts, I know
                                                        11   them to be true of my own knowledge. The records referenced herein were made at
                                                        12   or about the time of the events recorded, and which are maintained in the ordinary
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13   course of Elmer Dean Martin III, A Professional Corporation’s business at or near
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14   the time of the acts, conditions or events to which they relate. Any such document
                                (909)861-6700




                                                        15   was prepared in the ordinary course of business of Elmer Dean Martin III, A
                                                        16   Professional Corporation by a person who had personal knowledge of the event
                                                        17   being recorded and had or has a business duty to record accurately such event. The
                                                        18   business records are available for inspection and copies can be submitted to the
                                                        19   Court if required.
                                                        20           4. This declaration is offered in support of East West Bank’s Objection to
                                                        21   Debtor’s Motion for Use of Cash Collateral.
                                                        22           5. Attached as Exhibit 3 to East West Bank’s Objection to Debtor’s Motion
                                                        23   for Use of Cash Collateral are true and correct copies of the schedule of factor sales
                                                        24   and sample factor contracts provided by Debtor’s former counsel, Law Offices of
                                                        25   Langley and Chang;
                                                        26           6. Attached as Exhibit 4 to East West Bank’s Objection to Debtor’s Motion
                                                        27   for Use of Cash Collateral are true and correct copies of emails between me and
                                                        28
                                                                                                              -2-
                                                             c:/winword/pleadings/1t5616                                        Objection Page 0012
                                                        Case 6:18-bk-19730-WJ              Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46   Desc
                                                                                           Main Document    Page 13 of 68



                                                         1   Debtor’s former counsel Law Offices of Langley and Chang regarding Grand
                                                         2   Wisdom;
                                                         3           7. Attached as Exhibit 5 to East West Bank’s Objection to Debtor’s Motion
                                                         4   for Use of Cash Collateral are true and correct copies of statements regarding orders
                                                         5   and deposits involving Grand Wisdom provided by Debtor’s former counsel Law
                                                         6   Offices of Langley and Chang.
                                                         7           8. Attached as Exhibit 8 to East West Bank’s Objection to Debtor’s Motion
                                                         8   for Use of Cash Collateral is a true and correct copy of Debtor’s financial statement
                                                         9   provided to me by Debtor’s former counsel Law Offices of Langley and Chang.
                                                        10           9. Attached as Exhibit 9 to East West Bank’s Objection to Debtor’s Motion
                                                        11   for Use of Cash Collateral is a true and correct copy of a letter which I mailed to the
                                                        12   persons indicated therein.
                        DIAMOND BAR, CALIFORNIA 91765




                                                        13           I declare under penalty of perjury under the laws of the United States of
ELMER DEAN MARTIN III
                            POST OFFICE BOX 4670




                                                        14   America that the foregoing is true and correct.
                                (909)861-6700




                                                        15   Executed at Diamond Bar, California on December 28, 2018
                                                        16
                                                                                                     Elmer Dean Martin III, A Professional Corporation
                                                        17
                                                                                                     /s/ Elmer Dean Martin III
                                                        18                                           By: Elmer Dean Martin III
                                                                                                     Counsel for Creditor East West Bank
                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                                              -3-
                                                             c:/winword/pleadings/1t5616                                        Objection Page 0013
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 14 of 68




                                                     Objection Exhibit 1 Page 0014
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 15 of 68




                                                     Objection Exhibit 1 Page 0015
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 16 of 68




                                                     Objection Exhibit 1 Page 0016
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 17 of 68




                                                     Objection Exhibit 2 Page 0017
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 18 of 68




                                                     Objection Exhibit 3 Page 0018
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 19 of 68




                                                     Objection Exhibit 3 Page 0019
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 20 of 68




                                                       Redacted




                                                     Objection Exhibit 3 Page 0020
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 21 of 68




                                                Redacted




                                                                   Redacted
     Redacted




                                                     Objection Exhibit 3 Page 0021
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46       Desc
                        Main Document    Page 22 of 68




                                            Redacted




                                                       Objection Exhibit 3 Page 0022
 Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                         Main Document    Page 23 of 68




                                                            Redacted



                                      Redacted




                                           Redacted
Redacted




                                                      Objection Exhibit 3 Page 0023
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46        Desc
                        Main Document    Page 24 of 68




                                                                         Redacted




                                             Redacted
Redacted




                                                        Objection Exhibit 3 Page 0024
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 25 of 68




                                       Redacted




            Redacted




                                                     Objection Exhibit 3 Page 0025
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 26 of 68




                                                     Objection Exhibit 4 Page 0026
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 27 of 68




   Redacted




                                                     Objection Exhibit 4 Page 0027
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 28 of 68




                                                     Objection Exhibit 4 Page 0028
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 29 of 68




                                                     Objection Exhibit 4 Page 0029
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 30 of 68




                                                     Objection Exhibit 5 Page 0030
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 31 of 68




                                                     Objection Exhibit 5 Page 0031
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 32 of 68




Redacted




                                                     Objection Exhibit 5 Page 0032
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 33 of 68




Redacted




                                                     Objection Exhibit 5 Page 0033
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 34 of 68




Redacted




                                                     Objection Exhibit 5 Page 0034
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 35 of 68




Redacted




                                                     Objection Exhibit 5 Page 0035
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 36 of 68




                                                     Objection Exhibit 5 Page 0036
Case 6:18-bk-19730-WJ             Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                                  Main Document    Page 37 of 68




              Redacted Redacted
             Redacted
              Redacted
Redacted
            Redacted




                                                               Objection Exhibit 6 Page 0037
                      Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                                              Main Document    Page 38 of 68
  Redacted Redacted
  Redacted
    Redacted
  Redacted
Redacted




                                                                           Objection Exhibit 6 Page 0038
              Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                                      Main Document    Page 39 of 68
  Redacted
  Redacted
   Redacted
Redacted
 Redacted




                                                                   Objection Exhibit 6 Page 0039
Case 6:18-bk-19730-WJ     Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                          Main Document    Page 40 of 68




               Redacted
              Redacted
               Redacted
             Redacted
Redacted
            Redacted




                                                       Objection Exhibit 6 Page 0040
               Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                                       Main Document    Page 41 of 68
  Redacted
 Redacted
 Redacted
    Redacted
Redacted




                                                                    Objection Exhibit 6 Page 0041
             Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc

  Redacted
                                     Main Document    Page 42 of 68
  Redacted
 Redacted
 Redacted
Redacted




                                                                  Objection Exhibit 6 Page 0042
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 43 of 68




                                                     Objection Exhibit 7 Page 0043
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 44 of 68




                                                     Objection Exhibit 7 Page 0044
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 45 of 68




                                                     Objection Exhibit 7 Page 0045
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 46 of 68




                                                     Objection Exhibit 8 Page 0046
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 47 of 68




                                                     Objection Exhibit 8 Page 0047
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 48 of 68




                                                     Objection Exhibit 8 Page 0048
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 49 of 68




                                                     Objection Exhibit 8 Page 0049
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 50 of 68




                                                     Objection Exhibit 8 Page 0050
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 51 of 68




                                                     Objection Exhibit 8 Page 0051
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 52 of 68




                                                     Objection Exhibit 8 Page 0052
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 53 of 68




                                                     Objection Exhibit 8 Page 0053
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 54 of 68




                                                     Objection Exhibit 8 Page 0054
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 55 of 68




                                                     Objection Exhibit 8 Page 0055
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 56 of 68




                                                     Objection Exhibit 8 Page 0056
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 57 of 68




                                                     Objection Exhibit 8 Page 0057
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 58 of 68




                                                     Objection Exhibit 8 Page 0058
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 59 of 68




                                                     Objection Exhibit 8 Page 0059
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 60 of 68




                                                     Objection Exhibit 8 Page 0060
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 61 of 68




                                                     Objection Exhibit 8 Page 0061
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 62 of 68




                                                     Objection Exhibit 8 Page 0062
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 63 of 68




                                                     Objection Exhibit 9 Page 0063
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 64 of 68




                                                     Objection Exhibit 9 Page 0064
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 65 of 68




                                                     Objection Exhibit 9 Page 0065
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 66 of 68




                                                     Objection Exhibit 9 Page 0066
Case 6:18-bk-19730-WJ   Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46     Desc
                        Main Document    Page 67 of 68




                                                     Objection Exhibit 9 Page 0067
         Case 6:18-bk-19730-WJ                     Doc 15 Filed 12/28/18 Entered 12/28/18 16:05:46                                     Desc
                                                   Main Document    Page 68 of 68

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                              1300 Valley Vista Drive, Suite 201
                                                  Diamond Bar, CA 91765
A true and correct copy of the foregoing document entitled (specify): East West Bank’s Objection to Debtor’s Motion
for Use of Cash Collateral; Declarations of Frank Chan and Elmer Dean Martin III will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 28, 2018 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
     Abram Feuerstein abram.s.feuerstein@usdoj.gov
     Everett L Green everett.l.green@usdoj.gov
     Michael Y Lo bklolaw@gmail.com, jaylo1225@gmail.com
     Elmer D Martin elmermartin@gmail.com
     United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov


                                                                             Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                           Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 28, 2018 I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Overnight Mail
Honorable Wayne Johnson
United States Bankruptcy Court
Central District of California
3420 Twelfth Street, Suite 384 / Courtroom 304
Riverside, CA 92501-3819

   Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  12/28/2018                      Cynthia P. Miller                                              /s/ Cynthia P. Miller
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
